DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed May 18, 2021 is acknowledged.  Claims 1-6, 10-12, 14-17, and 19-24 are pending in the application.  Claims 7-9, 13, and 18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-12, 14-17, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite “the fat is 1 to 40% of the of the food product” at the end of the claim.  However, the instant specification does not provide support for the fat content of the food product as presently claimed.  See P12, L27-P13, L2 and the recitation of “the fat provided in step b is added in an amount comprised between 1 and 40% …of the solid composition” (emphasis added).
SEE ALSO claim 24
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 refer to food products prepared by the process of claim 1.  It is unclear how the process steps described in claim 1 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Claims 1-6, 10-12, 14-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buffa et al. US 3950543 (hereinafter “Buffa”) in view of Steffens et al. US 20100291272 (hereinafter “Steffens”).
Evidence is provided in Buseman, “What is Shear and How Does It Apply to Extrusion” (hereinafter “Buseman), which is merely used to show that extruders expose components to shearing.
With respect to claims 1-3, 5, 10-12, 14, 15, 23, and 24, Buffa discloses a process for making a food product from starchy materials, such as flour from cereals and tubers (claims 11 and 12).  In the example, wheat semolina, barley flour, oat flour, potato flour (or tapioca flour), soya grits, 15% whole dry milk (fat), alpha-amylase (high temperature resistant starch hydrolyzing enzyme-claim 2, amylolytic enzyme), and water added to obtain a moisture content of 40% (about 60% solids) are mixed together (steps a, b, and c and claim 5), the paste is extruded at temperature of 105⁰C for gelatinization of the starch (step d and claims 3 and 15), the paste is fermented (incubation) to convert the dextrins and maltose into glucose with hydrolysis occurring until a predetermined content of dextrin and reducing sugar is obtained (step f), and the product is dried (step g).  Buffa also teaches adjusting the moisture content of the mixture to a range of from about 30% to about 50% (about 50% to about 70% solids), prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Additionally, Buffa teaches subjecting the mixture to shearing since the reference discloses utilizing an extruder and vigorously working-up the mixture at a high temperature (C6, L52-57).  As evidenced by Buseman, in an extruder, ingredients are exposed to high shear rates which create very high temperatures (P1, Why is this important to extrusion). 
However, Buffa does not expressly disclose using a ring layer mixer (claim 1-step e and claim 23).  Given that Steffens teaches the utilization of ring layer mixers in the preparation of foodstuff was well known in the art before the effective filing date of the claimed invention (Abstract; paragraph [0018]), Buffa and Steffens similarly teach preparing foods with shearing, Steffens discloses the mixing shaft geometry can create various mixing zones for transporting, dispersing, mixing, and the like (paragraph [0018]), and Buffa teaches further improvements can be made to the described apparatus and possibly providing alternate equipment depending upon the final product prepared (C1, L65-C2, L5; C4, L14; and C3, L61-68), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any shear mixing device, including a ring layer mixer, in the method of Buffa with the 
With respect to claim 4, Buffa discloses the enzymes are pre-mixed with the water, which is added to the raw materials (C4, L59-62).  While Buffa does not expressly disclose raw materials (starting material and fat) and the water are mixed to form an intermediate composition and then subsequently mixing the intermediate composition and the enzyme as presently claimed, Buffa also teaches preparing an initial mix and adding small quantities of additives (C6, L15-60 and 44-47), and it is well understood that the order in which the ingredients are added is not seen as critical.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the enzyme(s) at any point, including to a mixture of the water and raw materials (starting material and fat), of the mixing step in the method of Buffa with the expectation of successfully preparing a functional food product.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”
Regarding claim 6, Buffa discloses steam injection may be used (C4, L14-18).
With respect to claims 10 and 14, modified Buffa teaches the residence time during the high shear mixing is less than 1 minute (C8, L29-31), which encompasses the claimed range of 1 second to 50 seconds.  As set forth in MPEP 2144.05, in the Buffa teaches the mixer and extruder are heated (C2, L65-68; and C3, L34) and simultaneously performing in a single apparatus the separate operations of mixing and shearing is not seen as critical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simultaneously perform the mixing (step c), temperature adjusting (step d), and high shear mixing (step e) steps in a Ring Layer mixer in the method of Buffa in view of Steffens with the expectation of successfully preparing a functional food product.  Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125.
Regarding claim 16, Buffa discloses fermentation (incubation, step f) takes place for 30 minutes at a temperature of 65⁰C to 75⁰C, which overlaps with the duration and temperature as presently claimed  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claims 17, 19 and 20, absent any clear and convincing evidence to the contrary, a semolina texture would naturally occur from said product since the combination of ingredients has been shown in Buffa, the product of Buffa comprises semolina (C8, L16) and would include the presently claimed semolina texture, Buffa teaches the food product is acceptable and has improved organoleptic characteristics 
Regarding claims 21 and 22, Buffa discloses sterilizing and/or inactivating the enzyme at a temperature of 100⁰C or 93⁰C before drying (C8, L1-6 and 42-45) (claim 21).  Buffa also discloses drying at 60⁰C or 75⁰C (C8, L6-8 and 46-48), which are lower than the sterilizing and/or enzyme inactivation temperatures and teaches simultaneously cooling (claim 22) and drying the sterilized and/or enzyme inactivated mixture.  Given that separately performing the simultaneous operation of cooling and drying in sequence is not seen as critical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the cooling and drying step in the method of Buffa with the expectation of successfully preparing a functional food product.  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16316668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications both pertain to methods of producing a food product comprising hydrolyzed starch.
In claim 1, Application 16316668 discloses a method comprising the steps of a) providing a starting material which comprises both starch and at least one amylolytic enzyme; b) providing as ingredients: water, and at least one further amylolytic enzyme; c) mixing the starting material of step a) and the ingredients of step b); d) adjusting the temperature of the mixture of step c) to a temperature which leads to gelatinization of the starch in the mixture and inactivation of the at least one amylolytic enzyme which was provided with the starting material in a); e) simultaneously to step d), subjecting the mixture of step c) to high shear mixing; and f) i.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 10-12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16219272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications both pertain to methods of producing a food product comprising hydrolyzed starch.
In claim 1, Application 16219272 discloses a method comprising the steps of the steps of a) providing a starting material which comprises both starch and at least one amylolytic enzyme, b) Providing ingredients comprising water c) Mixing the starting material of step a) and the ingredients of step b), d) Adjusting the temperature of the mixture of step c) to a temperature from 55 to 75 degrees C, and e) Simultaneously to step d), subjecting the mixture of step c) to mixing in a mixer comprising a rotor and at least one stator, the mixer is a Ring Layer Mixer, f) Incubating the mixture of step e) after step e) such that a predetermined degree of hydrolysis is achieved as well as the solids content of 20 to 60% w/w.  While Application 16219272 does disclose fat as the other ingredient in step b, drying the mixture of step f, or the fat content of the food product as claimed in the current invention, it is well understood that the fat quantity and drying are not seen as critical.  Given that additional ingredients added, texture, and the moisture content of the final product are a matter of choice, it would have been obvious to incorporate fat as well as to dry the product in the claimed method of Application .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 10-12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-14, and 16-20 of copending Application No. 16219110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications both pertain to methods of producing a food product comprising hydrolyzed starch.
Application 16219110 discloses a method comprising the steps of a) mixing a material comprising both starch and at least one amylolytic enzyme with water to form a mixture;  b) adjusting a temperature of the mixture to a temperature lower than 55 °C, and simultaneously, subjecting the mixture to high shear mixing in a Ring Layer Mixer, to form a homogenized mixture; and c) incubating the homogenized mixture such that a desired degree of hydrolysis is achieved in claim 1, and the mixture further comprises oils in claim 20.  Application 16219110 also teaches the mixture has a solids content of 20 to 60% w/w (claim 13).  While Application 16219110 does disclose drying the mixture or the fat content of the food as claimed in the current invention, it is well understood that the fat quantity and drying are not seen as critical.  Given that additional ingredients added, texture, and the moisture content of the final product are a matter of choice, it would have been obvious to incorporate fat as well as to dry the product in the claimed method of Application 16219110 with the expectation of successfully preparing an 

Response to Arguments
Applicant’s arguments filed July 1, 2021 have been considered, but they are unpersuasive.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn (P5-P6).  However, the 35 USC 112 rejection above is necessitated by the amendments to the claims.  As discussed above, independent claim 1 has been amended to recite “the fat is 1 to 40% of the of the food product” at the end of the claim, and claim 24 recites “the fat is 7 wt.% to 15 wt.% of the food product”.  However, the instant specification does not provide support for the fat content of the food product as presently claimed.  See P12, L27-P13, L2.  While Applicant indicates support for the amendment of fat contents in step g) are based on the weight of the food product in claims 1 and 24 can be found on P11, L10-21 of the specification, this citation refers to the solids content in step c and makes no mention of the fat content in the food product.
Applicant argues Buffa fails to disclose that the mixture of step c) has a total solids content of 20 to 50 % w/w. Buffa explicitly discloses that the total solids content in its mixture is 60% of the total weight of its mixture which is much higher than the presently claimed total solids content of 20 to 50% w/w of the mixture of step c) (P6-P7).
Examiner disagrees.  While the example of Buffa teaches the moisture content of the mixture was 40% (60% solids) (C8, L20), Buffa is not limited to this embodiment In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 1303, 182 USPQ 549, 553 (CCPA 1974). 
Applicant argues nothing in Buffa discloses that its extruder is a high shear cooking extruder. In fact, Buffa is completely silent about any shear force of its extruder. None of the references provides any teaching that suggests that the extruder of Buffa is a high shear cooking extruder and that its extruder can be replaced with a Ring Layer mixer with a reasonable expectation of success. Moreover, Buffa repeatedly teaches its process uses extrusion (e.g., col. 2, line 55-col. 3, line 16; col. 4, line 1-7). Furthermore, Steffens merely teaches using a Ring Layer mixer to process carboxymethylcellulose for a batter that reduces oil uptake of fried foods (e.g., paragraphs 7, 14, 16 and 18); and does not suggest any benefit of this objective if somehow introduced into the process of Buffa. The cited references alone or in combination do not disclose or suggest using a Ring Layer Mixer to homogenize starch (P8).
Examiner disagrees.  As discussed above, Buffa teaches subjecting the mixture to shearing since the reference discloses utilizing an extruder and vigorously working-up Buseman, in an extruder, ingredients are exposed to high shear rates which create very high temperatures (P1, Why is this important to extrusion).  Given that Steffens teaches the utilization of ring layer mixers in the preparation of foodstuff was well known in the art before the effective filing date of the claimed invention (Abstract; paragraph [0018]), Buffa and Steffens similarly teach preparing foods with shearing, Steffens discloses the mixing shaft geometry can create various mixing zones for transporting, dispersing, mixing, and the like (paragraph [0018]), and Buffa teaches further improvements can be made to the described apparatus and possibly providing alternate equipment depending upon the final product prepared (C1, L65-C2, L5; C4, L14; and C3, L61-68), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any shear mixing device, including a ring layer mixer, in the method of Buffa with the expectation of successfully preparing a food product.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected results.
Applicant argues the cited secondary reference Steffens fails to remedy the deficiency of Buffa regarding the specifically claimed total solids content in the mixture of step c). Steffens fails to remedy the deficiency of Buffa regarding a method comprising adjusting the mixture of step c) to a temperature which leads to gelatinization of the starch in said mixture and simultaneously subjecting the mixture of step c) to high shear mixing in a Ring Layer mixer. Steffens fails to remedy the deficiency of Buffa regarding the claimed features in amended dependent Claim 14. However, Steffens does not even mention "gelatinization" anywhere in its specification. 
Examiner disagrees. While Steffens does not disclose all the features of the presently claimed invention, Steffens is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, utilization of ring layer mixers in the preparation of foodstuff (Abstract; paragraph [0018]), and in combination with the primary reference Buffa, discloses the presently claimed invention. 
Applicant argues Buffa thus explicitly teaches the mixing of its materials is in a separate mixer, and the partial gelatinization is conducted in an extruder by extruding the paste. As such, the mixing of the material, the partial gelatinization of the starch and the extruding are not performed simultaneously in one apparatus and further the residence time for the three steps is more than 15 minutes which is far longer than 1-50 seconds as required by amended dependent Claim 14. Therefore, Buffa fails to teach that all the three steps c), d) and e) are simultaneously performed in the Ring Layer mixer for a time period of 1 second to 50 seconds (P9-P10).
Examiner disagrees.  As discussed above, modified Buffa teaches the resident time during the high shear mixing is less than 1 minute (C8, L29-31), which encompasses the claimed range of 1 second to 50 seconds.  Given that Buffa teaches Buffa in view of Steffens with the expectation of successfully preparing a functional food product.  Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125.
Applicant argues as a result, the skilled artisan without hindsight would not have been motivated to modify Buffa to somehow decrease the total solids content of its mixture that is going to be subjected to extrusion.  The skilled artisan without hindsight would not have been motivated to attempt to modify Buffa to replace its extruder (which extrudes a paste to partially gelatinize the starch in the  paste)  with  a   Ring  Layer   mixer  disclosed  by  Steffens  (which  processes carboxymethylcellulose for a fried food batter). Moreover, the skilled artisan without hindsight would not have had a reasonable expectation of success for such an attempt. Thus, the alleged obviousness based on this proposed combination Buffa and Steffens is improper (P7-P9)
Examiner disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant respectfully submits that terminal disclaimers would be premature at this stage in prosecution because the instant claims have not yet been allowed, and the final version of these claims is not yet known. Furthermore, amendments to the claims in the present application or the co-pending applications may overcome the double patenting rejections. Applicant will reconsider the double patenting rejections when the claims of the present application are otherwise allowable (P10).
The Examiner maintains the non-statutory double patenting rejections as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                         /LIEN T TRAN/ Primary Examiner, Art Unit 1793